Name: 2004/97/EC,Euratom: Decision taken by common agreement between the Representatives of the Member States, meeting at Head of State or Government level, of 13 December 2003 on the location of the seats of certain offices and agencies of the European Union
 Type: Decision
 Subject Matter: EU institutions and European civil service;  politics and public safety
 Date Published: 2004-02-03

 Avis juridique important|42004D00972004/97/EC,Euratom: Decision taken by common agreement between the Representatives of the Member States, meeting at Head of State or Government level, of 13 December 2003 on the location of the seats of certain offices and agencies of the European Union Official Journal L 029 , 03/02/2004 P. 0015 - 0015Decision taken by common agreement between the Representatives of the Member States, meeting at Head of State or Government level,of 13 December 2003on the location of the seats of certain offices and agencies of the European Union(2004/97/EC, Euratom)THE REPRESENTATIVES OF THE MEMBER STATES, MEETING AT HEAD OF STATE OR GOVERNMENT LEVEL,Having regard to Article 289 of the Treaty establishing the European Community and Article 189 of the Treaty establishing the European Atomic Energy Community,Whereas:(1) Council Decision 2000/820/JHA established a European Police College (CEPOL)(1).(2) Regulation (EC) No 178/2002 of the European Parliament and of the Council(2) established the European Food Safety Authority.(3) Council Decision 2002/187/JHA(3) set up Eurojust.(4) Regulation (EC) No 1406/2002 of the European Parliament and of the Council(4) established a European Maritime Safety Agency.(5) Regulation (EC) No 1592/2002 of the European Parliament and of the Council(5) established a European Aviation Safety Agency.(6) The establishment of a European Railway Agency is envisaged on the basis of the proposal submitted by the Commission on 24 January 2002(6).(7) The establishment of a European Network and Information Security Agency is envisaged on the basis of the proposal submitted by the Commission on 11 February 2003.(8) The establishment of a European Center for Disease Prevention and Control is envisaged on the basis of the proposal submitted by the Commission on 8 August 2003.(9) The establishment of a European Chemicals Agency is envisaged on the basis of the proposal submitted by the Commission on 29 October 2003.(10) The location of the seats of these different Offices and Agencies should be determined,HAVE DECIDED AS FOLLOWS:Article 1(a) The European Police College shall have its seat in Bramshill.(b) The European Food Safety Authority shall have its seat in Parma.(c) Eurojust shall have its seat in the Hague.(d) The European Maritime Safety Agency shall have its seat in Lisbon.(e) The European Aviation Safety Agency shall have its seat in KÃ ¶ln.(f) The European Railway Agency shall have its seat in Lille-Valenciennes.(g) The European Network and Information Security Agency shall have its seat in a town in Greece to be determined by the Greek Government.(h) The European Center for Disease Prevention and Control shall have its seat in a town in Sweden to be determined by the Swedish Government.(i) The European Chemicals Agency shall have its seat in Helsinki.Article 2This Decision, which will be published in the Official Journal of the European Union, shall enter into force on this day.Done at Brussels, 13 December 2003.The PresidentS. Berlusconi(1) OJ L 336, 30.12.2000, p. 1.(2) OJ L 31 of 1.2.2002, p. 1. Regulation as amended by Regulation (EC) No 1642/2003 (OJ L 245, 29.9.2003, p. 4).(3) OJ L 63 of 6.3.2002, p. 1. Decision as amended by Decision 2003/659/JHA (OJ L 245, 29.9.2003, p. 44).(4) OJ L 208 of 5.8.2002, p. 1. Regulation as amended by Regulation (EC) No 1644/2003 (OJ L 245, 29.9.2003, p. 10).(5) OJ L 240 of 7.9.2002, p. 1. Regulation as last amended by Commission Regulation (EC) No 1701/2003 (OJ L 243, 27.9.2003, p. 5).(6) OJ C 126 E of 28.5.2002, p. 323.